 In the Matter of THE WESTERN UNION TELEGRAPH COMPANYandUNITED WESTERN UNION EMPLOYEES OF BUFFALOCase No. R-233,0.-Decided May 31, 1941Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it is certified by the Board : temporaryemployees having a reasonable expectancy of becoming regular employeesheldeligible to vote ; employees whose name is listed upon pay roll, but whose returntrafficmanager, night traffic managers, assistant chief operator (Morse andto work is doubtful because of nature of injury suffered, excluded from par-ticipation in election ; election necessary.Unit Appropriate for CollectiveBargaining:all employees of the Company atBuffalo, New York, in the traffic department, commercial department (includ-ing messengers), plant department, and accounting department, excluding thetrafficmanager, night traffic managers, assistant chief operator (Morse andautomatic), assistant chief operator (telephone), chief clerk, testing andregulating chief, night testing and regulating chiefs, wire chief, repeater chief,automatic chief, senior supervisor, teleprinter supervisors, routing supervisors,and telephone supervisor, in the traffic department ; the superintendent, chiefclerk, delivery manager, chief commercial representative, and temporary mes-sengers, in the commercial department; the accounting center manager in theaccounting department ; and the maintenance foreman in the plant department.Mr. D. E. Krueger,of New York City, andMr. J. L. Grady,ofBuffalo, N. Y., for the Company.Mr. Edward W. Decker,of Buffalo, N. Y., for the Independent.Mr. Neil J. Cunningham,'of Buffalo, N. Y., for the A. F. L.-C. T. U.Boudin, Cohn and Glickstein,of New York City, for the A. C. A.Mr. Herman E. Cooper,of New York City, for the Guild.-Mr. Robert F. Koretz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 14, 1941, United Western Union Employees of Buffalo,herein called the Independent, filed a petition, and on January 18,1941, an amended petition, with the Regional Director for the ThirdRegion (Buffalo, New York), alleging that a question affectingcommerce had arisen concerning the representation of employees of32 N. L. R. B., No. 44.210 THE WESTERN UNION TELEGRAPH COMPANY211The Western Union Telegraph Company,' Buffalo, New York, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Feb-ruary 7, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On February 10, 1941, the Regional Director issued a notice ofhearing, copies of which, together with copies of the amended peti-tion,were duly served upon the Company, upon the Independent,upon the Commercial Telegraphers Union, herein called the C. T. U.,upon American Communications Association, herein called theA. C. A., and upon Communications Guild of New York, hereincalled the Guild.Pursuant to the notice, a hearing was held onFebruary 17, 1941, at Buffalo, New York, before Edward D. Flaherty,the Trial Examiner duly designated by the Chief Trial Examiner.The Company, the Independent, and The Commercial TelegraphersUnion and American Federation of 'Labor, herein called theA. F. L.-C. T. U.,2 appeared, were represented by counsel or by arepresentative, participated in the hearing, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.By letter to the Regional Director dated February 17, 1941, theGuild,inter alia,stated its opposition to "any bargaining unit onaCity-wide basis" and requested that the hearing in the instantproceedings "be reopened, if necessary, at some future date after theNational Labor Relations Board has rendered a final determinationwith respect to the appropriate bargaining unit for Western UnionEmployees."The request of the Guild is hereby denied.On March 10, 1941, the A. C. A. submitted a memorandum, whichthe Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Western Union Telegraph Company, a New York corpora-tion with its principal office at New York City, is engaged through-out the United,States and in foreign countries in the receiving and3 It appears that this is the correct designation of the Company.-it was designated in thepetition and other formal papers as"Western Union Telegraph Company "The Commercial Telegraphers Union and American Federation of Labor were repre-sented at the hearing by the same person.448692--42-vol 32-15 212DECISIONSOF NATIONALLABOR RELATIONS BOARDtransmissionby telegraph and cable of intrastate,interstate, andinternational communications.At the close of 1940 the Companyemployed-approximately 43,500 persons, of which numberapproxi-mately 1,350 werelocated outside the United States.The presentproceeding concernsonly the approximately 367 employees of theCompanyat Buffalo,New York.The Company admits that it is-engaged in commerce, within themeaningof the Act.II.THE ORGANIZATIONS INVOLVEDUnited Western Union Employees of Buffalo is a labor organiza-tion admitting to membership employees of the Company at Buffalo,New York.The Commercial Telegraphers Union is a labororganization affil-iatedwith American Federation of Labor, a labor organization,admitting to membership employees of the CompanyatBuffalo,New York.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refused and, refuses to recognize the Independentas statutory representative of its employees at Buffalo, New York,until the Independent is certified by the Board. .At the hearing there was introduced in evidence a report by theRegional Director showing that a substantial number of employeeswithin the unit hereinafter found to be appropriate have designatedthe Independent as their representative for the purposes of collectivebargaining.sWe find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurringin connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.8 The Regional Director reported that the Independent submitted to him membershipand membership application lists containing 253 apparently genuine and original signatures;that only 19 of said signatures were dated;and that said 10 signatures were dated betweenOctober 1940 and January 1941.The record shows that the Independentwas formedon or about September 30, 1940, and that there are approximately 367 persons employedby the Company at Buffalo. THE WESTERN UNION TELEGRAPH COMPANY213V.THE APPROPRIATE UNITThe Independent requests that the unit appropriate for the pur-poses of collective bargaining be confined to employees of the Companyat Buffalo,New York. No contention or showing was made whichwarrantsa departure from the request of the Independent.4We findthat a collective bargaining unit limited to employees of the Companyat Buffalo,New York, is appropriate.No objection was raised to the request of the Independent that thebargaining unit include employees in each of the four departments,viz,traffic, commercial,5 plant, and accounting, in which the Com-pany's operations at Buffalo are conducted.While employees in the,accounting department devote about 30 per cent of their time, tocertain "finalaccounting" for -59 so-called "independent" districtoffices 6 of the Company in Western New York and Pennsylvania,the remaining 70 per cent of their work is concerned with the per-formanceof all accounting for the Buffalo traffic and commercialdepartments.Under the circumstances, we find that employees inthe traffic,commercial,plant, and accounting department should beincluded in the unit.There was some discussion in the record concerning branch man-agers,the commercial representative, and the cashier in the commercialdepartment, and the nurse in the traffic department. It appears thatthe Independent would include these persons within the unit.Nospecific objection was urged to their inclusion by the Company. Thereis no showing in the record that any of these persons perform super-visory or confidential functions which warrant their exclusion fromthe unt.We shall include them in the unit.4 At the hearing the Company stated its contention that all its employees throughoutits entire system constitute an appropriate unit, but further stated that it "is familiarwith" previous decisions of the Board in which it was held that where, as here, no bonafide labor organization requests a bargaining unit more extensive than a metropolitan area,to deprive the employees in the localities to which union organization has extended ofthe right to collective bargaining until such time as the employees of the Company areorganized on a Nation-wide basis would in no way effectuate the policies of the Act.Matterof The WesternUnionTelegraph Company, Inc.andThe Commercial Telegraphers'Union,11 N. L R.B 1154;Matter of The Western Union Telegraph CompanyandCommercialTelegraphers Union, Indianapolis Local#7,A. F. of L,17 N. L R B 683;Matter of Western Union Telegraph CompanyandAmerican Com-munications AssociationLocal 511-B,aff'iliate'd with the Congress of Industrial Organizations,23 N L R B 824.6Although messengers were at times referred to in the record as a class of employeesseparate from employees in the commercial department,itappears that messengers arewithin the commercial department.Accordingly,any reference herein to employees withinthe commercial department as a group shall be construed to include messengers.6The "independent"district offices are under the supervision of district superintendentsin Pittsburgh,New York or Philadelphia.The Company's Buffalo office has no connectionwith said offices other than the performance by the accounting department of "finalaccounting"for them. 214DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Independent and the Company agreed 7 to exclude as super-visory employees the traffic manager, night traffic managers, assist-ant chief operator (Morse and automatic), assistant chief operator(telephone), chief clerk, testing and regulating chief, night testingand regulating chiefs, wire chief, repeater chief, automatic chief,senior supervisor, teleprinter supervisors, routing supervisors, andtelephone supervisor in the traffic department; the superintendent,chief clerk, delivery manager, and chief commercial representativein the commercial department; the accounting center manager in theaccounting department; and the maintenance foreman in the plantdepartment.Under the circumstances, we shall exclude these personsfrom the unit.It appears that the Company would exclude from the unit the 11temporary messengers whose names appear on the Company's pay rollfor the period ending February 8, 1941.The Independent took noposition in this regard.The record shows that these persons are en-gaged in distribution work, such as passing out samples and adver-tising on the streets or from house to house. The superintendenttestified that "they may work one day this week and two days nextweek, and not any days on another week."By reason of this irregu-larity there is a large turn-over in such personnel.Under these cir-cumstances we shall exclude temporary messengers from the unit.We find that all employees of the Company at Buffalo, New York,in the traffic department, commercial department (including mes-sengers), plant department, and accounting department, excluding thetraffic manager, night traffic managers, assistant chief operator (Morseand automatic), assistant chief operator (telephone), chief clerk,testing and regulating chief, night testing and regulating chiefs, wirechief, repeater chief, automatic chief,,senior supervisor, teleprintersupervisors, routing supervisors, and telephone supervisor, in thetraffic department; the superintendent, chief clerk, delivery manager,chief commercial representative, and temporary messengers,, in the'Although the A F L -C T U and the A C A made no showing of designation byemployees at Buffalo, they were made parties to the pioceedings because they have repre-sentation among employees of the Company in other cities ; the A C. A, the A. F L-C. T. U, as well as the Company, are apparently in agreement that a Nation-wide unit ofemployees of the Company may in the future be appropriate. and the A F L -C T Uand A. C. A have considered such participation necessary in order to protect their interestsin the composition of the Nation-wide unitThe Board's appropriate unit finding depends,of course, "in each case," (Section 9 (b)), upon the record then before itThus, in theinstant case,the Board determines the inclusions in and exclusions from the Buffalo unitupon all the facts in the present record,including the fact that no showing was madeby the A F. L.-C. T U or the A. C. A that they have been designated by employees ofthe Company at Buffalo (CfMatter of Western Union Telegraph CompanyandAmericanCommunications Association,Local 5¢B, affiliated with the Congress of Industrial organs-:ations,23 N L 13 B 824) Similarly, the instant findings as to the metropolitanunit will not determine the propriety and composition of a Nation-wide unit in any sub-sequent proceeding,since the decision therein will necessarily depend on all the facts inthe record then before us. THE WESTERN UNION TELEGRAPH COMPANY215commercial department; the accounting center manager in the ac-counting department; and the maintenance foreman in the plantdepartment, constitute a unit appropriate for the purposes of col-lective bargaining, and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.'On the Company's employment records for the period ending Feb-ruary 8, 1941, is a group of employees in the traffic department listedas on vacation, ill or on furlough.The record shows that these per-sons are considered to be employees by the Company and that theyhave a reasonable expectancy of returning to work within a shortperiod.They shall be eligible to participate in the election.Thereis also listed upon the Company's records one C. E. Jillson. She hasnot worked since she was injured in an accident some 5 or 6 years ago.The nature of her accident snakes it doubtful that she will ever returnto work.We shall exclude her from participation in the election.Further, there is listed a group of 7 temporary employees in the trafficdepartment.The record shows that these persons have a reasonableexpectancy of becoming permanent employees. They shall be eligibleto participate in the election.At the hearing the A. F. L.-C. T. U. claimed that it had beendesignated by employees of the Company at Buffalo; its representativetestified that it has "a potential membership" and that employees havesigned authorization cards, but did not disclose the number of suchemployees.No documentary evidence was submitted by the A. F. L.-C. T. U. in support of its claim.Under these circumstances, we areof the opinion that the name of the A. F. L.-C. T. U. should notappear upon the ballot.We shall direct that an election be held among those employees inthe appropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of the Direction ofElection, subject to such limitations and additions as are set forth inthe Direction.'The A. C. A. stated in its memorandum that it desires that no election be held untilsuch time as pending charges filed by the C. T. U, alleging that the Company dominatedor interfered with the formation or administration of the Guild,are disposed of. Inasmuchas the A. C A. does not claim to represent any employees of the Company at Buffalo anddoes not request that its name appear upon the ballot in the event that an election isdirected herein, and since the Guild,although served,did not appear at the hearing andmade no showing of designation or authorization to represent employees at Buffalo, weoverrule the A. C. A.'s contention. '216DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Western Union Telegraph Company,Buffalo, New York, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company at Buffalo, New York, in the trafficdepartment, commercial department (including messengers), plantdepartment, and accounting department, excluding the traffic manager,night traffic managers, assistant chief operator (Morse and auto-matic), assistant chief operator (telephone), chief clerk, testing andregulating chief, night testing and regulating chiefs, wire chief,repeater chief, automatic chief, senior supervisor, teleprinter super-visors, routing supervisors, and telephone supervisor, in the trafficdepartment; the superintendent, chief clerk, delivery manager, chiefcommercial representative, and temporary messengers, in the com-mercial department; the accounting center manager in the accountingdepartment; and the maintenance foreman in the plant department,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is hereby,DIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Western Union Telegraph Company, Buffalo, New York, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theThird Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among the employees of the Company at Buffalo;New York, in the traffic department, commercial department (includ-ing messengers), plant department and accounting department, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including temporary employees in the trafficdepartment, and further including employees who did not work duringsuch pay-roll period because they were ill or on vacation or on fur- THE WESTERN UNION TELEGRAPH COMPANY217lough or in the active military service or training of the United States,or temporarily laid off,but excluding the traffic manager, night trafficmanagers, assistant chief operator(Morse and automatic),assistantchief operator(telephone),chief clerk,testing and regulating chief,night testing and regulating chiefs, wire chief, repeater chief," auto-matic chief,senior supervisor,teleprinter supervisors,routing super-visors, and telephone supervisor,in the traffic department;the superin-tendent, chief clerk, delivery manager, chief commercial representa-tive,and temporary messengers,in the commercial department; theaccounting center manager in the accounting department;and themaintenance foreman in the plant department,and further excludingC. E. Jillson, and employees who have since quit or been dischargedfor cause,to determine whether or not they desire to be representedby United Western Union Employees of Buffalo, for the purposes ofcollective bargaining.SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONJune 21, 1941On May 31, 1941, the National Labor Relations Board, herein calledthe Board,issued a Decision and Direction of Election in the above-entitledproceedings, the election to be held within thirty (30) daysfrom the date of the Direction,to determine whether or not certainemployees of The Western Union Telegraph Company, Buffalo, NewYork, herein called the Company, desire to be represented by UnitedWestern Union Employees of Buffalo,herein called the Independent,for the purposes of collective bargaining.The Board has been advised by the Regional Director for the ThirdRegion(Buffalo, NewYork)that charges have been filed alleging thatthe Company has dominated the Independent and is engaged in otherunfair labor practices and that he requires additional time to com-plete his investigation of the Said charges.Under the circumstances.we shall postpone the election indefinitely.The Board hereby amends the Direction of Election issued on May31, 1941, by striking therefrom the words "as early as possible,but notlater than thirty(30) days from the date ofthisDirection of Election,"and substituting therefor the words"at such time as the Board shallhereafter direct," andby strikingtherefrom the words"the pay-rollperiod immediately preceding the date of this Direction,"and substi-tuting therefor the words "a pay-roll period which the Board shall inthe futurespecify."32 N. L.R.11,No 44 a1.